MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                        FILED
      regarded as precedent or cited before any                               Mar 20 2020, 10:12 am
      court except for the purpose of establishing
                                                                                   CLERK
      the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                                  Court of Appeals
      estoppel, or the law of the case.                                             and Tax Court




      ATTORNEY FOR APPELLANT
      Jason M. Smith
      Seymour, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Phyllis I. Maschino,                                     March 20, 2020
      Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                               19A-PL-2203
              v.                                               Appeal from the Jackson Superior
                                                               Court
      Tex Anna Wayt and Edward                                 The Honorable AmyMarie Travis,
      Wayt,                                                    Judge
      Appellees-Defendants                                     Trial Court Cause No.
                                                               36D01-1903-PL-10



      Altice, Judge.


                                             Case Summary
[1]   Phyllis I. Maschino filed a complaint to foreclose on a judicial lien in an action

      separate from that which gave rise to the judicial lien. Tex and Edward Wayt

      (collectively, the Wayts) filed a motion to dismiss Maschino’s complaint

      Court of Appeals of Indiana | Memorandum Decision 19A-PL-2203 | March 20, 2020                   Page 1 of 7
      pursuant to Ind. Trial Rule 12(B)(8). The trial court granted the motion to

      dismiss, finding that such matter should be addressed in the cause giving rise to

      the judgment lien. Maschino appeals, arguing that the trial court erred in

      dismissing her complaint for foreclosure of a judicial lien.


[2]   We affirm.


                                   Facts & Procedural History
[3]   In January 2017, under Cause No. 36D01-1208-CC-177 (CC-177), Maschino

      secured a judgment against the Wayts in the amount of $83,000 (the 2017

      Judgment). 1 At that time, the Wayts owned a residence in Seymour, Indiana,

      but had no other significant assets. Maschino did not take any action to collect

      on the judgment during the pendency of the Wayts’ appeal. After the 2017

      Judgment was affirmed, Maschino learned that Tex was the beneficiary of one-

      sixth of an estate and that her share was valued at approximately $100,000.

      Rather than collecting on the judgment through foreclosure on the Wayts’

      home, Maschino chose to wait until the conclusion of the estate administration

      and seek satisfaction of the 2017 Judgment from Tex’s inheritance. Tex

      received her distribution of the estate, but thereafter made no attempt to pay or

      settle the 2017 Judgment. Tex testified at a January 2019 proceedings




      1
       The Wayts appealed to this court, which upheld the judgment in a memorandum decision on December 29,
      2017. Wayt v. Maschino, No. 36A05-1702-CC-335 (Ind. Ct. App. Dec. 29, 2017).

      Court of Appeals of Indiana | Memorandum Decision 19A-PL-2203 | March 20, 2020            Page 2 of 7
      supplemental hearing in under CC-177 that she had already transferred the

      entire amount of funds from her inheritance to her daughter.


[4]   On March 19, 2019, Maschino filed a complaint under Cause No. 36D01-1903-

      PL-10 (PL-10), seeking to collect on the 2017 Judgment through foreclosure of

      the judicial lien on the Wayts’ real estate and asserting claims for treble

      damages and fraudulent transfer. On May 24, 2019, the Wayts filed a motion

      to dismiss PL-10 pursuant to T.R. 12(B)(8), claiming that the same action was

      pending under CC-17. Maschino filed a response on June 14, 2019. The trial

      court held a hearing on the motion to dismiss on August 5, 2019.


[5]   On August 26, 2019, the trial court granted the Wayts’ motion to dismiss as to

      Maschino’s claim for foreclosure, finding that such matter was to be addressed

      under CC-177. The court found that Maschino’s claims for additional

      damages, however, were properly filed. On September 4, 2019, Maschino filed

      a Notice of Voluntary Dismissal Without Prejudice of her remaining claims

      under PL-10, which the trial court accepted the same day. Maschino now

      appeals. Additional facts will be provided as necessary.


                                      Discussion & Decision
[6]   We begin by noting that the Wayts have not filed an appellate brief. In such

      case, we will not undertake the burden of developing arguments for them.

      Jenkins v. Jenkins, 17 N.E.3d 350, 351 (Ind. Ct. App. 2014). Instead, we apply a

      less stringent standard of review and will reverse upon a showing of prima facie

      error, which is error “at first sight, on first appearance, or on the face of it.”

      Court of Appeals of Indiana | Memorandum Decision 19A-PL-2203 | March 20, 2020   Page 3 of 7
      Orlich v. Orlich, 859 N.E.2d 671, 673 (Ind. Ct. App. 2006). However, to

      determine whether reversal is required, we are still obligated to correctly apply

      the law to the facts in the record. Jenkins, 17 N.E.3d at 352.


[7]   Ind. Trial Rule 12(B)(8) permits the dismissal of an action when “[t]he same

      action [is] pending in another state court of this state.” T.R. 12(B)(8)

      implements the general principle that, when an action is pending in an Indiana

      court, other Indiana courts must defer to that court’s authority over the case.

      See LTL Truck Serv., L.L.C. v. Safeguard, Inc., 817 N.E.2d 664, 671 (Ind. Ct. App.

      2004). The rule applies where the parties, subject matter, and remedies are

      precisely the same, and it also applies when they are only substantially the

      same. Id. Our review of the trial court’s dismissal under T.R. 12(B)(8) is de

      novo. See Kentner v. Ind. Pub. Employers’ Plan, Inc., 852 N.E.2d 565, 570 (Ind.

      Ct. App. 2006), trans. denied.


[8]   On appeal, Maschino argues that “all foreclosure actions on judgment liens

      must be filed in a new and separate matter from the matter in which the

      judgment lien was created” and that the trial court’s dismissal of her complaint

      for foreclosure of her judgment lien has denied her the right to foreclose

      altogether. Appellant’s Brief at 9 (emphasis supplied). In support of her

      argument, Maschino directs us to Arend v. Etsler, 797 N.E.2d 1173 (Ind. Ct.

      App. 2000), as well as Ind. Trial Rules 69(C) and 69(E).


[9]   Here, Maschino secured a money judgment against the Wayts. A money

      judgment becomes a lien on the debtor’s real property when the judgment is


      Court of Appeals of Indiana | Memorandum Decision 19A-PL-2203 | March 20, 2020   Page 4 of 7
       recorded in the judgment docket in the county where the realty held by the

       debtor is located. 2 Needham v. Suess, 577 N.E.2d 965, 967 (Ind. Ct. App. 1991);

       see also Ind. Code § 34-55-9-2. To collect final judgment, a judgment debtor can

       enforce a judgment lien or execute the money judgment via a proceeding

       supplemental. Arend, 737 N.E.2d at 1174.


[10]   As this court observed in Arend,


               At a proceeding supplemental, it is the duty of the judgment
               debtor to pay the judgment or come forward with property so
               that execution may proceed. Generally, three types of relief are
               available to a judgment creditor through a proceeding
               supplemental: 1) the judgment debtor is required to appear
               before the trial court and be examined as to available property; 2)
               the judgment debtor is required to apply particular property to
               the satisfaction of the judgment; and 3) a third-party garnishee is
               joined as a party and is required to answer as to non-exempt
               property held by the garnishee for the debtor or an obligation
               owing from the third party to the debtor.


       Id. at 1175-76 (citing Harvey, 4 Ind. Practice 470 (1991)). A proceeding

       supplemental is a continuation of the underlying claim, filed in the same court

       where the judgment was entered, under the same cause number, and serves to

       enforce a judgment. Keaton v. Ft. Wayne Neurosurgery, 780 N.E.2d 1183, 1185

       (Ind. Ct. App. 2003); Gallant Ins. Co. v. Wilkerson, 720 N.E.2d 1223, 1229 (Ind.

       Ct. App. 1999); see also T.R. 69(E) (stating that “proceedings supplemental to




       2
         At the hearing on their motion to dismiss, the Wayts did not challenge the existence of Maschino’s
       judgment lien.

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-2203 | March 20, 2020                    Page 5 of 7
       execution may be enforced by verified motion or with affidavits in the court

       where the judgment is rendered” if certain allegations are presented).


[11]   Maschino argues, however, that pursuant to T.R. 69(C), she was required, or at

       the very least had the option, to file her foreclosure action under a cause

       separate from the underlying judgment. T.R. 69(C) provides that “judicial

       foreclosure of all liens upon real estate shall be conducted under the same rules

       and the same procedures applicable to foreclosure of mortgages upon real

       estate.” Contrary to Maschino’s argument, T.R. 69(C) does not require that

       foreclosure of a judicial lien be brought as a separate action; rather, it simply

       provides that certain rules and procedures be followed.


[12]   Maschino relies on Arend as support for her argument that to foreclose on a

       judicial lien, a separate action is required. 3 Although the Arend court noted that

       enforcement of a judgment lien is a “separate and distinct action” from

       execution of a money judgment, the court did not hold, as Maschino suggests,

       that enforcement of a judgment lien must be through a proceeding separate

       from the underlying judgment. Id. Simply put, this case does not support

       Maschino’s argument.




       3
         Maschino also cites to Hinds v. McNair, 129 N.E.2d 553 (Ind. 1955), wherein the Supreme Court, in
       addressing a mootness argument based on expiration of a statute of limitation, distinguished between a lien
       of judgment and a lien of execution. In so doing, the Court noted that “[p]roceedings supplemental are
       brought solely for the purpose of subjecting property allegedly belonging to a judgment debtor to the
       satisfaction of the judgment debt, not to a lien.” Hinds, 129 N.E.2d at 558. Hinds does not support
       Maschino’s argument.

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-2203 | March 20, 2020                    Page 6 of 7
[13]   We agree that enforcement of a judgment lien and execution of the money

       judgment are separate and distinct. They are, however, both appropriate

       avenues by which to satisfy a final judgment. The proper procedural

       mechanism to enforce a judgment is through a proceeding supplemental in the

       cause where the underlying judgment was entered. Indeed, as the Arend court

       noted, “the only issue presented in proceedings supplemental is that of

       affording the judgment-creditor relief to which she is entitled under the terms of

       the judgment.” See Arend, 737 N.E.2d at 1175 (quoting Nat’l Mut. Ins. Co. v.

       Sparks, 647 N.E.2d 375, 376-77 (Ind. Ct. App. 1995), trans. denied).


[14]   We are obligated to correctly apply the law to the facts in the record. Jenkins,

       17 N.E.3d at 352. Here, Maschino secured a money judgment that became a

       judgment lien against the Wayt’s property under CC-177. T.R. 69(C) and case

       law regarding proceedings supplemental lead us to conclude that to collect on

       her final judgment, Maschino can either foreclose on the judgment lien or

       execute the money judgment and the way she must do so is through

       proceedings supplemental filed under CC-177. We therefore conclude that

       dismissal of Maschino’s complaint filed under PL-10 was proper.


[15]   Judgment affirmed.


       Robb, J. and Bradford, C.J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-PL-2203 | March 20, 2020   Page 7 of 7